 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpeedway Petroleum, Division of Emro MarketingCompany and Local 35, United Food and Com-mercial Workers International Union, AFL-CIO, CLC. Case 14-CA-1743524 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISUpon a charge filed by the Union 18 May 1984,the General Counsel of the National Labor Rela-tions Board issued a complaint 5 June 1984 againstthe Company, the Respondent, alleging that it hasviolated Section 8(a)(5) and (1) of the NationalLabor Relations ActThe complaint alleges that on 10 March 1984,following a Board election in Case 14-RC-9740,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs 102 68 and 102 69(g), amendedSept 9, 1981, 46 Fed Reg 45922 (1981), FrontierHotel, 265 NLRB 343 (1982) ) The complaint fur-ther alleges that since 10 May 1984, the Companyhas refused to bargain with the Union and since 9May 1984, the Company has refused to furnish in-formation the Union requested On 18 June 1984the Company filed its answer admitting in part anddenying in part the allegations in the complaint,and raising affirmative defensesOn 9 July 1984 the General Counsel filed aMotion for Summary Judgment On 12 July theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why themotion should not be granted The Company fileda responseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentThe Company's answer admits its refusal to bar-gain and to furnish the Union with requested infor-mation, but attacks the validity of the certificationon the basis of its objections to the election, and itsposition that the Union's determinative challengesto two ballots should have been overruled in therepresentation proceeding 1 The General Counsel' In its answer to the complaint and response to the Notice to ShowCause, the Respondent contends that the Board s Decision and Certification of Representative was invalid because the copy it received was notsigned or sealedThe Board s long established procedure in both representation andunfair labor practice cases is that the only signed decision remains in theargues that all material issues have previously beendecided We agree with the General CounselThe record, including the record in Case 14-RC-9740, reveals that an election was held 29 July1983 pursuant to a Stipulated Election AgreementThe tally of ballots shows that of approximatelyeight eligible voters, four cast valid ballots for andtwo against the Union, there were two determina-tive challenged ballots The Company filed objec-tions to the election On 19 August 1983 the Re-gional Director issued his report recommendingthat the challenges to the ballots of James Smithand Kelly Corrigan be sustained and that the Com-pany's objections be overruled The Company filedexceptions to the recommendations On 10 Marchthe Board adopted the Regional Director's reportand certified the Union as the exclusive bargainingrepresentative of the employees in the stipulatedunit (Chairman Dotson dissented concerning thechallenge to Smith's ballot )On 24 April 1984 the Union requested in writingthat the Company bargain and, on 9 May 1984,that the Company furnish the names, addresses,telephone numbers, dates of hire, and rates of payfor all unit employees Since 10 May 1984 theCompany has refused to bargain with the Unionand, since 9 May, has refused to provide the re-quested informationIt is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding SeePittsburgh Glass Co v NLRB, 313 US 146, 162(1941), Secs 102 67(f) and 102 69(c) of the Board'sRules and RegulationsAll issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding There are no factual issues regardingthe Union's request for information because theCompany, in its answer filed 18 June 1984, admit-ted that it refused to furnish the information Wetherefore find that the Company has not raised anyformal case file All other copies of the Board s decisions, including thoseserved on the parties and those sent to the Board s Regional Offices, areunsigned This procedure, of course, is dictated by practicality, and theobvious desire to free Board Members from the time consuming task ofpersonally signing each and every copy of decisions the National LaborRelations Board Issues In this respect, the practice of the NLRB is thesame as that of the Federal district and circuit courts of appealsTherefore, we find no merit in the Respondent s contention272 NLRB No 46 EMRO MARKETING CO283issue that is properly litigable in this unfair laborpractice proceeding Accordingly, we grant theMotion for Summary JudgmentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Company is a corporation authorized to dobusiness in Illinois, selling and distributing gasoline,food, and related products at its convenience storefacility in Bethalto, Illinois, where it annually de-rives gross revenues in excess of $500,000 and pur-chases goods and materials valued over $50,000 di-rectly from outside the State We find that theCompany is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA The CertificationFollowing the election held 29 July 1983, theUnion was certified 10 March 1984 as the collec-tive-bargaining representative of the employees inthe following appropriate unitAll employees employed by the Employer atits Bethalto, Illinois facility, EXCLUDINGstation managers, office clerical and profes-sional employees, guards, and supervisors asdefined in the ActThe Union continues to be the exclusive represent-ative under Section 9(a) of the ActB Refusal to BargainSince 24 April 1984 the Union has requested thatthe Company bargain, and, since 9 May 1984, thatthe Company furnish the names, addresses, tele-phone numbers, dates of hire and rates of pay forall unit employees Since 10 May the Company hasrefused to bargain, and since 9 May has refused tofurnish the requested information We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAWBy refusing on and after 10 May 1984 to bargainwith the Union, and by refusing on and after 9May 1984 to provide the Union requested informa-tion necessary and relevant to its function as theexclusive collective-bargaining representative ofemployees in the appropriate unit, the Companyhas engaged in unfair labor practices affecting corn-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement,and to provide the Union, on request, with the nec-essary and relevant information requested 9 May1984To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the int-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union Mar-Jac Poultry Co, 136 NLRB785 (1962), Lamar Hotel, 140 NLRB 226, 229(1962), enfd 328 F 2d 600 (5th Or 1964), certdenied 379 U S 817 (1964), Burnett ConstructionCo, 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cir 1965)ORDERThe National Labor Relations Board orders thatthe Respondent, Speedway Petroleum, Division ofEmro Marketing Company, Bethalto, Illinois, itsofficers, agents, successors, and assigns, shall1 Cease and desist from(a)Refusing to bargain with Local No 35,United Food and Commercial Workers Internation-al Union, AFL-CIO, CLC as the exclusive bar-gaining representative of the employees in the bar-gaining unit and refusing to provide the Unionwith information necessary for and relevant to theUnion's performance as the exclusive collective-bargaining representative(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement,and provide the Union with the information it re-quested 9 May 1984, including the names, address-es, telephone numbers, dates of hire, and rates ofpay for all unit employeesAll employees employed by the Employer atits Bethalto, Illinois facility, EXCLUDING 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDstation managers, office clerical and profes-sional employees, guards, and supervisors asdefined in the Act(b)Post at its facility in Bethalto, Illinois, copiesof the attached notice marked "Appendix "2Copies of the notice, on forms provided by the Re-gional Director for Region 14, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply2 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board" shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations BoardAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with Local No35, United Food and Commercial Workers Interna-tional Union, AFL-CIO, CLC, as the exclusiverepresentative of the employees in the bargainingunit and WE WILL NOT refuse to provide the Unionwith information necessary and relevant to theUnion's performance as the exclusive collective-bargaining representativeWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll employees employed by us at our Bethalto,Illinois facility, EXCLUDING station manag-ers, office clerical and professional employees,guards, and supervisors as defined in the ActWE WILL, on request, furnish the Union the in-formation it requested 9 May 1984, including thenames, addresses, telephone numbers, dates of hire,and rates of pay for all unit employeesSPEEDWAY PETROLEUM, DIVISION OFEMRO MARKETING COMPANY